                      Case 1:19-cv-10579-ALC Document 37 Filed 06/08/20 Page 1 of 1




JAMES E. JOHNSON                              THE CITY OF NEW YORK                                       LANA KOROLEVA
Corporation Counsel                                                                             Assistant Corporation Counsel
                                             LAW DEPARTMENT                                             Phone: (212) 356-4377
                                                                                                 Email: lkorolev@law.nyc.gov
                                                 100 CHURCH STREET                                         (not for service)
                                                 NEW YORK, NY 10007


                                                                      June 8, 2020

        VIA ECF and E-MAIL
        Honorable Andrew L. Carter, Jr.
        United States District Court Judge
        Southern District of New York
        40 Foley Square, Room 435
        New York, New York 10007
        ALCarterNYSDChambers@nysd.uscourts.gov


                          Re: Dabah v. Franklin et al.,19-cv-10579 (ALC)

        Dear Judge Carter:

                I am an Assistant Corporation Counsel in the Office of the Corporation Counsel, counsel
        for the City of New York and five individuals employed at the New York City Administration
        for Children’s Services, namely Nicole Franklin, Felix Dumay, Myrtle Green, Sharon Atkins,
        and Sherill Douglas-Alexis in the above-referenced matter (collectively, the “Defendants”). I am
        writing pursuant to the Court’s Order dated June 3, 2020 (ECF No. 36) directing this office to
        advise the Court as to whether defendant Rica Omeus a/k/a Rica Hazelwood joins in Defendants’
        request for a pre-motion conference. This office does not represent Ms. Omeus; accordingly, she
        does not join in Defendants’ request.

                 Thank you for Your Honor’s consideration.


                                                                      Respectfully submitted,

                                                                      s/ Lana Koroleva
                                                                      Lana Koroleva
                                                                      Assistant Corporation Counsel

        cc:      All Counsel of Record (via ECF)
